PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/774,732
Filing Date: 28 Jan 2020
Appellant(s): PANEK et al.



__________________
MARCUS P DOLCE
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 6/29/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 12/31/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claims 1, 5-7, 15 stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding claim 1, there is no support in the original disclosure for transitional areas between the creases and columnar regions being oblique to a line tangent the side wall.  In particular, the original disclosure is silent regarding any transitional areas and thus it constitutes new matter.

Claim 1, 5-7, 15 stand rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0323865 to Zeiler in view of US Patent No. 5,678,720 to Van Melle.
Regarding claim 1, Zeiler discloses a lid (3) for a container comprising a paperboard side wall (12, €0013, ll. 7-8) formed from a first blank, wherein the side wall extends about longitudinal axis and includes longitudinal opposed first and second ends (top and bottom of the side wall), a paperboard top wall (15) formed from second blank, the first blank different from second blank, the top wall is connected to the side wall proximate the first end (as shown in Fig 


    PNG
    media_image2.png
    490
    926
    media_image2.png
    Greyscale



Regarding claim 6-7, the modified Zeiler further discloses upper boundary being continuous circle (12, Zeiler, Fig 2)
Regarding claim 15, Zeiler further discloses sidewall (12) including inner surface (13), a polymer coating, top wall (15) including lower surface and upper surface as shown, lower surface and upper surface each including polymer coating, upper surface of top wall connected to inner surface of the sidewall by polymer to polymer bond, lower surface of the top wall connected to inner surface of the side wall by polymer to polymer bond (Fig 2, €0013).


(2) Response to Arguments
The appellant first presents an argument that claims 1, 5-7, and 15 comply with the written description requirement under 35 USC 112(a).  In particular, the appellant argues that the claimed subject matter of “transitional areas between the inwardly formed creases and the outwardly formed columnar regions being oblique to a line tangent to the side wall” is described in the original disclosure.  The appellant points to figures 7a and 7b for support for the transitional areas but the figures only show formed crease (46a) and columnar region (46b).  Examiner does not see any transitional areas in the drawings and further does not see a line tangent to the side wall that the appellant asserts is shown in the figures.  The written disclosure is silent regarding any transitional areas and also silent regarding a line tangent to the side wall.  It is not clear from the drawings where such transitional areas are or where the line tangent to the side wall is.  It is noted that drawings are only a representation of the subject matter and the original disclosure does not state that the drawings are to scale.  The appellant states “as is clear from figs 7a and 7b as filed, if the area that transitions from the inwardly formed 
	The appellant next argues the rejection of claims 1, 5-7, 15 under combination of Zeiler and Van Melle.  In particular, the appellant argues that the combination of Zeiler and Van Melle would not result in “transitional areas between the inwardly formed creases and the outwardly formed columnar regions being oblique to a line tangent to side wall”.  Examiner respectfully disagrees because as shown below in the marked up figure 1 of Van Melle, Van Melle discloses inwardly formed creases (50), outwardly formed columnar regions (51), transitional areas (A) between the creases and columnar regions, these areas (A) being oblique to a line (B) tangent to side wall because as shown in Fig 1, area (A) has a triangular shape.  The appellant argues that Van Melle does not disclose such a transitional area; however, although Van Melle is silent regarding such transitional areas in the written disclosure, the written disclosure of the appellant’s own application is also silent regarding such transitional areas.  Since the appellant appears to rely solely on their drawings to disclose transitional areas, then it is believed that Van Melle also discloses transitional areas based solely on the figures of Van Melle as shown below.  As shown below, area (A) appears to taper from the crease (50) outwards to the columnar region (51) and this taper would be oblique to a straight vertical line (B) drawn tangent to sidewall of the lid.  

    PNG
    media_image3.png
    411
    875
    media_image3.png
    Greyscale


In addition, Fig 2 of Van Melle shows creases (50), columnar region (51), with transitional area (A) running oblique to a line (B) tangent to side wall (42).

    PNG
    media_image4.png
    440
    347
    media_image4.png
    Greyscale



	The appellant further asserts that it would not be obvious to add the features of a plastic lid as taught by Van Melle to a paperboard lid as taught by Zeiler.  In particular, the appellant asserts that it would not be obvious to combine elements from a plastic lid to a paperboard lid because they are different materials.  The examiner respectfully disagrees because Zeiler discloses that the lid may also be made of polymeric material (€0013, Zeiler) and is not limited to paperboard.  Thus, the appellant’s argument that it would not be obvious to combine features of a plastic lid (polystyrene) as taught by Van Melle to a paperboard lid as taught by Zeiler is moot because Zeiler specifically discloses that the lid (3) may also be made of plastic (polymeric).
	The appellant does not separately argue the rejections of claims 5-7, 15 and instead relies on the arguments to the rejection of claim 1.  Thus the counterarguments to claim 1 apply to claims 5-7, 15.  The appellant further states in their conclusory remarks that “the references upon which the Examiner relies in the Examiner’s rejection of the claims do not disclose a tobacco smoke filter or filter element as claimed.”  The examiner contends that a tobacco smoke filter or filter element has not been claimed and thus there would be no need for either Van Melle or Zeiler to disclose such elements.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
                                                                                                                                                                                                        
Conferees:
/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735
                                                                                                                                                                                                        /ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.